REDMANN, Judge.
Margaret Kibodeaux, a tenured special education teacher, was suspended from employment by the Jefferson School Board because she refused to confer with the special education department director and the executive assistant superintendent except in the presence of parents of her handicapped students, a condition to which those superiors would not accede. She does not dispute her refusal to confer except on her terms.
Mrs. Kibodeaux had philosophical objections to federal “Individualized Education Programs,” not then adopted by the Louisiana Legislature or by the School Board but ordered implemented by the Board’s administrative officials. Those objections could have been aired at the conferences that her supervisors ordered her to attend. Perhaps her experience qualifies her better than her supervisors, the Board and the Congress to make certain judgments respecting special education, and perhaps she could have done a service to all students by persuading her superiors to alter those programs or their administration. But that is not the question here.
The only question here is whether a school board can suspend a special education teacher who admittedly refuses to confer, except in the presence of the parents of her students, about a special education program with the director of the special education department and the executive assistant superintendent for personnel and administrative affairs. Mrs. Kibodeaux does not put forth any philosophical justification for refusing to talk alone with her supervisors about her work. Her thus unjustified position is, in effect, that one at the bottom of a chain of command should be allowed to refuse the reasonable terms of his or her superiors and dictate to them the terms upon which he or she will discuss his or her work.
Appellant has not given us any grounds upon which to reverse the judgment appealed from.1
Affirmed.

. We do note our concern over the Board’s apparent use at its hearing of one lawyer as a judge and his partner in private practice as the Board’s lawyer. Because there is no dispute on the material facts, however, this questionable _ employment cannot affect the outcome of this matter.
other points argued, such as Mrs. Kibo-deaux’s freedom of speech and her right to limit administrative conferences to regular class hours, are not really at issue.